DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2, 4, 7-9, 11, 14-16, 18 and 21 are pending of which claims 1, 8 and 15 are in independent form.  Claims 1-2, 4, 7-9, 11, 14-16, 18 and 21 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
The claim amendments and arguments filed on 03 May 2021 as part of a Request for Continued Examination as they apply to the 35 U.S.C. 103 rejections of the claims have been fully considered and are not persuasive.  With respect to the newly amended independent claim limitation reciting in part, ….compiling the engineering change announcement query and the status result…Examiner’s arguments detailed in the office action provided below are substantially similar to those detailed in the PTO-303 form dated 29 April 2021 in response to the AFCP filed on 30 March 2021 containing a similar proposed amendment.  Additionally, on page 9 of the remarks, Applicant’s representative appears to argue that neither the Ricci reference nor the Draper reference disclose the newly amended independent claim limitation of …determine, by the processor and based on the compiled the engineering change announcement query and the status result, whether the query result identifies that the engineering change announcement exists in at least one database of the backend system with respect to the engineering change announcement query and the status request. 

Examiner’s Response:
Ricci at paragraph [0133] discloses a vehicle system receiving a recall notification and Ricci at paragraph [0134] discloses a third party querying a vehicle with regards to the status of a vehicle component.  Further, Ricci at paragraph [0338] discloses a vehicle system obtaining and tracking health status of systems and components using a plurality of types of information.  Ricci at paragraph [0346] discloses recall information being sent from a manufacturer to a vehicle system and stored and communicated to a user.  Ricci at paragraph [0509] discloses a third party querying a vehicle system to see if a recall has been complied with [i.e., status result] and utilizing a plurality of types of information in making the determination such as compliance data and maintenance data.  Ricci in Figure 24 provided below discloses that such compliance and maintenance data used in the determination may be stored in a backend system.

    PNG
    media_image1.png
    703
    506
    media_image1.png
    Greyscale

Examiner is of the position that the above recited portions of the Ricci reference read on the claim limitations argued by Applicant’s representative.  Lastly, Ricci at paragraph [0560] discloses the vehicle system querying an original equipment manufacturer as to whether a vehicle component is up to specifications.  Examiner is of the position that such querying of an OEM by a vehicle system as to component status may include recall information.

Examiner’s Note
Examiner is interpreting the computer readable storage medium recited in claim 15 and corresponding dependent claims in a manner consistent with the specification at paragraph [0059] (i.e., non-transitory).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-9, 11, 14-16, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci U.S. Pub. No. 2014/0309853 (hereinafter “Ricci”) in view of Draper U.S. Pub. No. 2012/0185399 (hereinafter “Draper”).
Regarding independent claim 1, Ricci discloses:
receiving, from a mobile device and by a processor, an engineering change announcement query and a status request regarding a first computing system (Ricci at paragraphs [0122] – [0123] discloses a plurality of embodiments including a user interface operating on a mobile device, permanently or temporarily associated with a vehicle and interacting with a vehicle control system.  Ricci at paragraph [0516] discloses determining whether a query has been received from a maintenance provider regarding the health of a vehicle.  Further, Ricci at paragraph [0133] provided below discloses receiving and transmitting recall notifications [i.e., engineering change announcement] and presenting them to a third party, occupant or service provider:
The diagnostic communications module 256 may be configured to receive and transmit diagnostic signals and information associated with the vehicle 104. Examples of diagnostics signals and information may include, but is in no way limited to, vehicle system warnings, sensor data, vehicle component status, service information, component health, maintenance alerts, recall notifications, predictive analysis, and the like. Embodiments of the diagnostic communications module 256 may handle warning/error signals in a predetermined manner. The signals, for instance, can be presented to one or more of a third party, occupant, vehicle control system 204, and a service provider (e.g., manufacturer, repair facility, etc.).

Ricci at paragraph [0509] provided below further details an embodiment of querying a diagnostic system of a vehicle in regards to whether a safety recall has been complied with [i.e., status]:
Any of user 216, original equipment manufacturer 2812, subsystem provider 2816 and regulatory monitor 2820 may make queries of other elements of vehicle diagnostic system 2800, 2900 via communication bus 356. For example, an original equipment manufacturer 2812 may send a signal to a vehicle 104 by way of communication network 224 to determine if the user has complied with an urgent safety recall required, for example, a change in an ignition switch. In response to receiving the signal as passed via communication bus 356, the vehicle control system 204 performs a query to determine if the ignition switch in question has indeed been replaced. Such a query may comprise accessing the maintenance data 2408, historical user compliance data 2412 and/or maintenance provider 2208 to determine the status sought. Once the compliance or health check is performed, the information may be sent via the vehicle control system 204 to the original equipment manufacturer 2812.

Examiner is of the position that Ricci at paragraph [0509] cited above discloses, …receiving…an engineering change announcement query and a status request.)

retrieving, by the processor, a query result and a status result in response to the engineering change announcement query and the status request; compiling by the processor, the engineering change announcement query and the status result (Ricci at paragraph [0019] discloses receiving a query from a third-party, such as a maintenance provider or OEM, as to the health of a vehicle system wherein some of the data may be stored in a maintenance database.  Ricci at paragraphs [0133]-[0134] discloses a diagnostic communication module configured to receive and transmit diagnostic signals and information associated with the vehicle including recall notifications and presenting the signals to a third party, additionally the diagnostics communication module may be utilized by a third party in communication with vehicle diagnostic information.  Ricci at paragraph [0144] discloses data used by the vehicle system may be stored locally or remotely.  Ricci at paragraph [0339] discloses each component and system is able to communicate with users, systems and third parties.  Ricci at paragraph [0346] discloses recall notifications being generated by third party and being stored by the vehicle system and communicated to the user of vehicle.  Ricci at [0509] discloses that any user or OEM may make queries of the diagnostic system to determine if a user has complied with an urgent safety recall.  The vehicle control system then performs a query which may comprise accessing maintenance data to determine whether a recall has been complied with.  Specifically, Ricci at paragraph [0509] discloses, “Such a query may comprise accessing the maintenance data 2408, historical user compliance data 2412 and/or maintenance provider 2208 to determine the status sought.”  Examiner is of the position that the accessing of data to determine a status reads on the claim compiling limitation recited in the claim.)

providing, by the processor, the query result when the query result identifies that the engineering change announcement exists with respect to the engineering change announcement query (Ricci at paragraph [0519] discloses in part, “Continuing the ABS example, in the event that a determination is made that the ABS is out of specification, the vehicle control system 204 may take several actions, to include providing notice to user 216 comprising via user interface 212, updating fleet-wide original equipment manufacturer performance data 2808 and/or maintenance data 2408 to document the unhealthy status, and further noticing the regulatory monitor 2820, original equipment manufacturer 2812 and/or maintenance provider 2208. The notice or message to regulatory monitor 2820, original equipment manufacturer 2812, maintenance provider 2208 and/or user 216 may be a text message, phone call, email, etc.”) 

receiving, by the processor, a selection input with respect to the query result and the status result; and executing, by the processor, the engineering change announcement in accordance with the selection input (Ricci at paragraph [0491] discloses providing health updates of vehicle to a dealer, maintenance shop or user to allow for further diagnostics to be run, notifications to be provided and automatic ordering of parts.  Additionally, Ricci at paragraph [0254] discloses a user interaction subsystem that takes a user input to control functions or operations of the vehicle.  Additionally, Ricci at paragraph [0420] discloses in part, “The user 216 may then interact with one or both of maintenance provider 2208 and insurance provider 2212 via user interface 212 to approve the repair and/or agree to insurance claim resolution. Further, the identified damage and terms thereof may be recorded to profile data 252.”)

providing, by the processor of the mobile device, a status with respect to the first computing system of any warranty or maintenance agreement related to the engineering change announcement (Ricci at paragraph [0013] discloses in part the following:
Embodiments include a method comprising: receiving sensor data from one or more vehicle sensors; identifying, from the sensor data, an identity of a user of a vehicle; determining, from the sensor data, if a user is not in compliance with a user vehicle operating term; and taking action if the user is not in compliance with a user vehicle operating term. Aspects of the above method include wherein the user vehicle operating term is at least one of a maintenance standard, a warranty requirement and a user operating restriction. Aspects of the above method include further comprising comparing the sensor data to at least one of vehicle maintenance standards, vehicle warranty requirements and user profile operating restrictions…

Additionally, Ricci at paragraph [0509] discloses checking user compliance with regard to safety recalls.)

wherein the execution of the engineering change announcement comprises automatically ordering at least one part and initiating an automatic provisioning of software for a field system identified by the engineering change announcement (Ricci at paragraph [0491] provided below with the bracketed portions and emphasis added by Examiner, discloses automatically ordering of a part and software provisioning related to the health diagnosis of the vehicle or a subsystem:

A vehicle may provide automatic diagnostic updates about car's "health" to the dealer or maintenance shop. This may result in the dealer accessing the car's computer remotely to do further diagnostics to a specific car [i.e., automatic provisioning of software]. If done on a large scale, the car manufacturer could actually collect large sets of data to assess a particular vehicle make and/or model and even determine potential design flaws. Data can result in automatic alerts sent to the driver and may also result in the automatic ordering of parts required to repair the car.  

Additionally, Ricci at paragraph [0509] provided above discloses a health check related to a recall notification.)

 While Ricci at paragraph [0133] discloses a diagnostics communication module sending and receiving maintenance and recall information and Ricci at paragraph [0509] discloses querying a system and making a determination, based on available data such as maintenance data, whether a recall has been satisfied or not, which Examiner is interpreting as reading on a query result identifies that the change announcement exists in at least one database and Ricci at paragraph [0560] discloses the vehicle system querying an original equipment manufacturer as to whether a vehicle component is up to specifications, Ricci does not disclose querying a database containing a plurality of safety recalls looking for a match, more specifically, Ricci does not disclose:
determining, by the processor and based on the compiled the engineering change announcement query and the status result, whether the query result identifies that the engineering change announcement exists in at least one database of the backend system with respect to the engineering change announcement query and the status request. 
However, Draper in the Abstract teaches when a vehicle repair order is generated the VIN number of the car is sent to a manufacturer recall database to check for recalls. Additionally, Draper at paragraph [0052] teaches a vehicle identification number being transmitted to a recall database, and in response, a vehicle information webpage is generated and transmitted, further, as illustrated in Draper at paragraph [0054] and Figure 7 in the SERVICE CAMPAIGN section, the webpage information generated includes a description of the recall campaign as well as a status indicator with regard to the specific vehicle.
Both the Ricci reference and the Draper reference, in the portions cited by the Examiner are in the field of endeavor of collecting and utilizing data to facilitate in vehicle maintenance.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the combine the vehicle diagnostic module in communication with vehicle maintenance providers, vehicle sensors and original equipment manufacturers to identify and handle maintenance, repair and recall issues as disclosed in Ricci with the using data in a repair order to check against a recall database as taught in Draper to facilitate in getting the manufacturer recall information to the owner (See Draper at paragraph [0013]).

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Ricci discloses:
providing order information to an engineering change announcement database in communication with the backend system in accordance with the execution of the engineering change announcement (Ricci at paragraph [0491] discloses the following:
A vehicle may provide automatic diagnostic updates about car's "health" to the dealer or maintenance shop. This may result in the dealer accessing the car's computer remotely to do further diagnostics to a specific car. If done on a large scale, the car manufacturer could actually collect large sets of data to assess a particular vehicle make and/or model and even determine potential design flaws. Data can result in automatic alerts sent to the driver and may also result in the automatic ordering of parts required to repair the car.)

Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  Additionally, Ricci discloses:
receiving the status request; retrieving a status in response to the status request; and providing the status and the query result in response to the status request and the engineering change announcement query when the query result identifies that the engineering change announcement exists with respect to the engineering change announcement query (Ricci at paragraph [0509] discloses in part, “In response to receiving the signal as passed via communication bus 356, the vehicle control system 204 performs a query to determine if the ignition switch in question has indeed been replaced. Such a query may comprise accessing the maintenance data 2408, historical user compliance data 2412 and/or maintenance provider 2208 to determine the status sought.”)

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Ricci discloses:
wherein the retrieving of the query result comprises sending communications by the backend system, which is in communication with at least an engineering change announcement database, the communications causing the backend system to coordinate data retrieval operations with the engineering change announcement database to procure the engineering change announcement (Ricci at paragraph [0019] discloses in part, “Aspects of the above method include further comprising noticing a third party if the vehicle is in an unhealthy status. Aspects of the above method include wherein the third party is at least one of an original equipment manufacturer (OEM), a maintenance provider, a regulatory monitor and a user. Aspects of the above method include further comprising updating a fleet-wide OEM performance database if one or more subsystems are unhealthy.”)

Regarding independent claim 8, while independent claim 8, a device claim, and independent claim 1, a method claim, are directed to different statutory classes, they are similar in scope and therefore claim 8 is rejected under the same rationale as claim 1.

Regarding dependent claim 9, all of the particulars of claim 8 have been addressed above.  Additionally, claim 9 is rejected under the same rationale as claim 2.

Regarding dependent claim 11, all of the particulars of claim 8 have been addressed above.  Additionally, claim 11 is rejected under the same rationale as claim 4.

Regarding dependent claim 14, all of the particulars of claim 8 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 7.

Regarding independent claim 15, while independent claim 15, a computer readable medium claim, and independent claim 1, a method claim, are directed to different statutory classes, they are similar in scope and therefore claim 15 is rejected under the same rationale as claim 1.

Regarding dependent claim 16, all of the particulars of claim 15 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 2.

Regarding dependent claim 18, all of the particulars of claim 15 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 4.

Regarding dependent claim 21, all of the particulars of claim 15 have been addressed above.  Additionally, claim 21 is rejected under the same rationale as claim 7.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent 8,145,574
At Column 14, Lines 40-44 teaching searching a recall server for an existing recall and to view a scorecard, which as illustrated in Column 16, Lines 35-52 contains recall status information.
2014/0129452
Claim 37 as it applies to teaching querying a recall database and monitoring a recall status of a product.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154